Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/660,097 filed 10/22/2019 is in response to Applicant’s arguments/remarks and claims amendment filed 09/16/2021. Applicant’s response has been given full consideration. 
Claims Amendment
In the response filed on 09/16/2021 Applicant has amended the claims of the application. The status of the claims stand as follows:
Currently amended 		1, 3
3.2	Original 		2
Claims 1-3 are currently pending in this application. 
Withdrawal of Claim Rejections - 35 USC § 112
The rejection of Claim 1-3 rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PG Publication 2009/0130548) has been overcome by the amendment of Claim 1 and 3. The rejection has, therefore, been withdrawn. 
Withdrawal of Claim Rejection – 35 USC § 103
The rejection of Claims 1-3 as being unpatentable over Lee (U.S. PG Publication 2009/0130548) has been overcome by the amendment of claim 1. Therefore, the rejection has been withdrawn. 
Upon further consideration and search a new ground rejection under 103 over Hirose et al. (U.S. PG Publication 2015/0243977) in view of Ohashi (U.S. PG Publication 2017/0162913) is made and presented in this Office. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation, “…without existing the negative electrode body and the positive electrode body”. However, the instant specification does not contain any description of limitation, “without existing the negative electrode body and the positive electrode body”, and it is not clear from the claim language the exact meaning of the term, and the instant specification does not provide any description or guidance as to the exact meaning of the limitation. Thus, the description fails to comply with the written description requirement.  

Claim Rejection -35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1-3 rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (U.S. PG Publication 2015/0243977) in view of Ohashi (U.S. PG Publication 2017/0162913)

Regarding Claim 1 Hirose discloses a secondary battery (Hirose Title, paragraph 0010) comprising a wound electrode body (Hirose Fig. 8, paragraph 0031) formed by winding an anode 22, i.e. negative electrode plate, a first separator section 23, a cathode 21, i.e. a positive electrode  and a second separator section 23 (Hirose paragraph 0117), where the wound electrode body has both end portions in a longitudinal direction orthogonal to the winding axis are formed of curved surfaces (Hirose Fig. 5), and flat portion which is central portion disposed between the two curved ends, considered equivalent to the R portions, and has two flat surfaces (Hirose Fig. 5).
Hirose discloses a winding starting end of the positive electrode body 21 and winding starting end of the negative electrode body 22, a winding starting end of the first separator 23, a winding starting end of the second separator 23 are positioned in the flat portion (Hirose Fig. 5), and has a first bending point and a second bending point (Hirose Fig. 5). Hirose discloses a distance from the bending end straight line to the winding starting end of the negative electrode body (Hirose Fig.5) equivalent distance A; a distance from the bending end straight line to the winding starting end of the positive electrode body (Hirose Fig.5) equivalent distance B, and a distance from the bending end straight line to the winding ending end of the negative electrode body in the 
Hirose discloses a first bending point which represents a primary bending point from the winding starting ends of the first separator and second separator without existing the negative electrode body and the positive electrode body and a second bending point (Hirose Fig. 5). But Hirose is silent about the second bending point which represents a secondary bending point from the winding starting ends of the first separator and the second separator without existing the negative electrode body and the positive electrode body. Ohashi discloses a spirally-wound electrode include a sheet group in which a negative electrode sheet, a first separator sheet, a positive electrode sheet, and a second separator sheet (Ohashi paragraph 0012). The spirally-wound electrode includes a first region, where in the first region the first separator makes direct contact with second separator sheet on an inner side of the spiral (Ohashi paragraph 0012). This region is equivalent to the claimed limitation the winding starting ends of the first separator and the second separator without existing the negative electrode body (Ohashi Fig. 2). Ohashi discloses the wound electrode body comprises when a first bending point which represents a primary bending point from the winding starting ends of the first separator and the second separator without existing the negative electrode body and the positive electrode body, and a second bending point which represents a secondary bending point from the winding starting ends of the first separator and the second separator without existing the negative electrode body and the positive electrode body (See below Ohashi anointed Fig. 2). Ohashi teaches in the wound electrode in order to restrain exposure of the electrode sheets to the outside so as to maintain the performance of the spirally-wound electrode, it is desirable that two separators should be stacked consecutively on a further outer peripheral side relative to an outermost peripheral part of the negative electrode sheet such 
Therefore, modifying the wound electrode of Hirose by the disclosure of Ohashi and having starting end points of the first separator and the second separator without existing positive electrode body and negative electrode body and primary and second bending points of the first separator and second separator (Ohashi Fig. 2, paragraph 0012, 0057) would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention since according to the teaching of Ohashi the configuration of the disclosed wound electrode restrain exposure of the electrode sheets to the outside so as to maintain the performance of the spirally-wound electrode (Ohashi paragraph 0012, 0057). Such a modification is considered according to the MPEP the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).

    PNG
    media_image1.png
    741
    840
    media_image1.png
    Greyscale

Hirose Fig. 5 


    PNG
    media_image2.png
    719
    853
    media_image2.png
    Greyscale

Hirose Fig. 5


    PNG
    media_image3.png
    615
    693
    media_image3.png
    Greyscale

Hirose Fig. 5 

    PNG
    media_image4.png
    739
    796
    media_image4.png
    Greyscale

Ohashi Fig. 2

Regarding Claim 2 Hirose as modified by Ohashi discloses a similar wound electrode body (Hirose Fig. 5, Ohashi Fig. 2) as claimed, but is silent about the ratio of the distances of A, B, X. L as A/L, B/L and X/L. Hirose discloses the distance of A is less than the distance of B; and the distance of B is less than the distance of X, and the distance of X is less than the distance of L (Hirose Fig. 5) as claimed. Therefore, the ratio of A/L, B/L and X/L will be a positive number greater than zero, but Hirose is silent about the claimed rages of the ratios. Hirose and Ohashi disclose similar wound electrode configuration and Ohashi disclose that the disclosed configuration prevents lithium metal from precipitating on a surface of the positive electrode sheet 
Regarding Claim 3 Ohashi discloses the winding starting end of the negative electrode body is sandwiched by the second separator which is folded back at the second bending point, and is wound together with the second separator (Ohashi Fig. 2). Hirose discloses that X is less the C and D (Hirose Fig. 5) and also C and D are less than L (Hirose Fig. 5); thus, meeting the relationships X≤ C<L; X≤D<L.  
Response to Argument
Applicant traverses the previous rejection presented in the last non-final Office Action. Applicant argues that nothing in the applied references reasonably suggest the claimed combination of features, much less the unexpected effects/results achieved with the claimed feature as amended (Remarks page 5). Applicant then cites paragraph [0030] of the instant specification, which describes the winding of the electrode body. Applicant’s argument is al. (U.S. PG Publication 2015/0243977) in view of Ohashi (U.S. PG Publication 2017/0162913) is made and presented in this Office Action as discussed above. 
Applicant argument that the applied references would not have rendered obvious the claimed combination of features (as amended), and that in particular, nothing in the applied references reasonably suggests the claimed combination of features, much less the unexpected effects/results achieved with the claimed features (as amended) (Remarks page 5) was directed to the sole reference of Lee and to the previously presented rejection. Examiner notes that the argument is overcome by the combined teaching of Hirose and Ohashi as presented in this Office Action. Examiner notes that Hirose and Ohashi disclose similar wound electrode configuration and the references disclose the newly added limitation as noted below, and that the configuration prevents lithium metal from precipitating on a surface of the positive electrode sheet on the inner peripheral side, thereby making it possible to maintain performance of the electrode (Ohashi paragraph 00150) that is the same as the reference to the prevention of ions being deposited as metals (Instant Specification paragraph 0030).  
Applicant argues that according to the claimed invention, the position until at least the second bending point (see reference numeral P2 of Fig. 3 of the instant application) from the center 
Therefore, the combined teaching of the applied references of Hirose and Ohashi renders obvious the claimed invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722